Name: Commission Regulation (EU) 2015/166 of 3 February 2015 supplementing and amending Regulation (EC) No 661/2009 of the European Parliament and of the Council as regards the inclusion of specific procedures, assessment methods and technical requirements, and amending Directive 2007/46/EC of the European Parliament and of the Council, and Commission Regulations (EU) No 1003/2010, (EU) No 109/2011 and (EU) No 458/2011 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: organisation of transport;  technology and technical regulations;  transport policy
 Date Published: nan

 4.2.2015 EN Official Journal of the European Union L 28/3 COMMISSION REGULATION (EU) 2015/166 of 3 February 2015 supplementing and amending Regulation (EC) No 661/2009 of the European Parliament and of the Council as regards the inclusion of specific procedures, assessment methods and technical requirements, and amending Directive 2007/46/EC of the European Parliament and of the Council, and Commission Regulations (EU) No 1003/2010, (EU) No 109/2011 and (EU) No 458/2011 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (1), and in particular Article 39(2) thereof, Having regard to Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (2), and in particular Article 14(1)(a) and (f) thereof, Whereas: (1) It is necessary to lay down detailed provisions for the type-approval of motor vehicles, their trailers and systems, components and separate technical units intended therefor regarding their general safety and to clarify the conditions of application of the relevant legislation made compulsory by Regulation (EC) No 661/2009. (2) Without prejudice to the list of regulatory acts setting the requirements for the purpose of EC type-approval of vehicles laid down in Annex IV to Directive 2007/46/EC, Regulation (EC) No 661/2009 provides vehicle manufacturers with the possibility to submit an application for type-approval for measures implementing Regulation (EC) No 661/2009 setting out requirements in areas covered by UNECE regulations. (3) It is in particular necessary to set out specific procedures for type-approval according to Article 20 of Directive 2007/46/EC concerning new technologies or concepts incompatible with the existing measures implementing Regulation (EC) No 661/2009 covered by UNECE regulations, as such provisions are currently unavailable, but needed. (4) It is in principle not possible to obtain type-approval in accordance with UNECE regulations in the case of installed components or separate technical units which have only a valid EC type-approval. However, this should be made possible for the purposes of EC type-approval according to Regulation (EC) No 661/2009, based on the provisions of the UNECE regulations. (5) Annex XV to Directive 2007/46/EC lists regulatory acts for which a manufacturer may be designated as technical service, including a number of Directives that are repealed by Regulation (EC) No 661/2009. It is therefore necessary to replace the references to the relevant Directives with references to the appropriate measures implementing Regulation (EC) No 661/2009. (6) Annex XVI to Directive 2007/46/EC lists the regulatory acts for which virtual testing may be used by the manufacturer or a technical service, including a number of Directives that are repealed by Regulation (EC) No 661/2009. It is therefore necessary to replace the relevant references to the relevant Directives with the references to the appropriate measures implementing Regulation (EC) No 661/2009. (7) To allow for a consistent approach with regard to the numbering of EC type-approval certificates and EC type-approval marks, it is further necessary to set out specific administrative provisions as well as a numbering and marking system under Regulation (EC) No 661/2009. (8) UNECE regulations contain specific provisions on the particulars that must accompany an application for type approval. In the context of the procedures provided for in this Regulation, those particulars should equally be indicated in the information folder. (9) Compliance with Council Directive 71/320/EEC (3), repealed by Regulation (EC) No 661/2009, is still compulsory for replacement brake lining assemblies but compliance with UNECE Regulation No 90 (4) was accepted as an alternative. Detailed provisions, including adequate transitional provisions, have to be provided for regarding the replacement of brake lining assemblies, drum brake linings, brake discs and brake drums for power-driven vehicles and their trailers in accordance with UNECE Regulation No 90. (10) Concerning vehicles of category N, pursuant to Article 6(4) of Regulation (EC) No 661/2009, the vehicle cab or the space provided for the driver and passengers must be of sufficient strength to offer protection to the occupants in the event of an impact, taking account of UNECE Regulation No 29 (5). For this purpose, this regulation is to be included in the list of UNECE regulations which comply on a compulsory basis. (11) The table in Annex I to Regulation (EC) No 661/2009 laying down the scope of application for the requirements referred to in Article 5(1) and (2) of that Regulation needs to be updated following the adoption of Commission Directive 2010/19/EU (6). (12) Additional requirements concerning cab strength, tyre-pressure monitoring, advanced emergency braking, lane departure warning, gear shift indicator and electronic stability control set out in Regulation (EC) No 661/2009 are not incorporated in the table in Annex I, but should still apply for the purposes of type-approval. (13) The list of UNECE regulations which apply on a compulsory basis in Annex IV to Regulation (EC) No 661/2009 is updated frequently to reflect the current situation concerning amendments made to the respective UNECE regulations. (14) That list should be complemented with information clarifying under what conditions existing EC type-approvals granted on the basis of Directives repealed by Regulation (EC) No 661/2009 continue to be valid for certain vehicles, components and separate technical units. (15) Commission Regulation (EU) No 1003/2010 (7) concerning the space for mounting and the fixing of rear registration plates needs to be revised to take account of specific vehicle designs. (16) Commission Regulation (EU) No 109/2011 (8) concerning spray suppression systems needs to be amended to update the reference to the Commission Regulation on wheel guards as well as the latter being applicable for additional vehicle categories. (17) Commission Regulation (EU) No 458/2011 (9) concerning the installation of tyres needs to be adapted to technical progress concerning the optional spare wheel for N1 category vehicles laid down in UNECE Regulation No 64 (10). (18) Two items in Annex XI to Directive 2007/46/EC listing regulatory acts for special purpose vehicles need to be revised with respect to vehicle sound level requirements so as to bring the applicable requirements back in conformity with provisions that were applied previously. (19) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Subject matter 1. This Regulation lays down detailed rules concerning the specific procedures, technical requirements and tests for the type-approval of vehicles of categories M, N and O, as well as components and separate technical units intended for such vehicles. 2. This Regulation also amends certain Annexes to Directive 2007/46/EC to adapt them to technical progress and to provide for procedures allowing type-approval:  of new technologies or concepts in accordance with Article 20 of Directive 2007/46/EC,  of vehicle systems in cases where components and separate technical units bearing an EC type-approval mark are applied instead of an ECE type-approval mark in the context of measures implementing Regulation (EC) No 661/2009 setting out requirements in areas covered by UNECE regulations,  in cases where a manufacturer is designated as technical service in accordance with Annex XV to Directive 2007/46/EC, and  in cases where virtual testing in accordance with Annex XVI to Directive 2007/46/EC has been applied. Article 2 Application for EC type-approval 1. The manufacturer or his representative shall submit to the type-approval authority an application drawn up in accordance with the provisions of this Regulation. 2. An application for EC type-approval following one or more of the procedures of Article 1(2) of this Regulation shall consist of the information folder containing the particulars required by the measures implementing Regulation (EC) No 661/2009 setting out requirements in areas covered by UNECE regulations, and shall be made in accordance with Annex I to Directive 2007/46/EC. 3. The type-approval authority shall confirm that it considers the application to be complete. 4. Any EC or UNECE type-approved components and separate technical units which are installed on a vehicle or incorporated within a second component or separate technical unit need not to be fully described in terms of their particulars in the information document if the type-approval numbers and markings are provided in the information document and the relevant type-approval certificates with annexed information packages are made available to the technical service. 5. Components and separate technical units which have a valid EC type-approval mark shall be accepted even in cases where they are applied instead of components and separate technical units that are required to bear an ECE type-approval mark in the context of measures implementing Regulation (EC) No 661/2009 setting out requirements in areas covered by UNECE regulations. Article 3 Type-approval 1. Where the type of vehicle, component or separate technical unit presented for type-approval complies with the relevant technical prescriptions and measures to ensure conformity of production with the UNECE regulations made compulsory by Regulation (EC) No 661/2009 and where the applicant fulfils the relevant requirements laid down in Article 2 of this Regulation, the type-approval authority shall grant an EC type-approval pursuant to Article 13(15)(a) of Regulation (EC) No 661/2009 and issue a type-approval number in accordance with the numbering system set out in Annex VII to Directive 2007/46/EC. 2. A Member State may not assign the same number to another type of vehicle, component or separate technical unit. 3. For the purposes of paragraph 1, the type-approval authority shall deliver an EC type-approval certificate established in accordance with the model set out in Part 2 of Annex I in case of a type of vehicle, component or separate technical unit incorporating new technologies or new concepts incompatible with UNECE regulations, or Part 3 of Annex I in case of a type of vehicle, component or separate technical unit complying with the essential technical requirements of UNECE regulations and/or in case of self-testing and/or virtual testing. Article 4 New technologies or new concepts incompatible with the acts implementing Regulation (EC) No 661/2009 covered by UNECE regulations 1. Where a Member State is authorised to grant EC type-approval of a vehicle with regard to a system, component or separate technical unit, in accordance with Article 20 of Directive 2007/46/EC, the procedure set out in paragraphs 2 to 5 shall be followed. 2. The type-approval authority shall grant an EC type-approval pursuant to Article 3 of this Regulation and issue a type-approval number in accordance with the numbering system set out in Annex VII to Directive 2007/46/EC. 3. The type-approval authority shall deliver an EC type-approval certificate established in accordance with the model set out in Part 2 of Annex I with annexed thereto the completed communication form conforming to the relevant model in the applied UNECE regulation with the entry of its UNECE type-approval number left blank. 4. The information folder in accordance with Article 2 shall subsequently be annexed to the type-approval certificate and communication form referred to in paragraph 3 of this Article. 5. Where applicable, an example of the EC type-approval marking, in accordance with the Appendix to Annex VII to Directive 2007/46/EC, shall be provided in the type-approval certificate referred to in paragraph 3 of this Article. Article 5 Self-testing 1. In line with Articles 11(1) and 41(6) of Directive 2007/46/EC and Annexes V and XV thereto, a manufacturer may be appointed as technical service. The general conditions which the designation of a manufacturer as a technical service shall fulfil are set out in the Appendix to Annex XV to Directive 2007/46/EC. The prescriptions as amended by this Regulation shall apply and the procedure set out in paragraphs 2 to 5 shall be followed. 2. The type-approval authority shall grant an EC type-approval pursuant to Article 3 of this Regulation and issue a type-approval number in accordance with the numbering system set out in Annex VII to Directive 2007/46/EC. 3. The type-approval authority shall deliver an EC type-approval certificate established in accordance with the model set out in Part 3 of Annex I with annexed thereto the completed communication form conforming to the relevant model in the applied UNECE regulation with the entry of its UNECE type-approval number left blank. 4. The information folder in accordance with Article 2 shall subsequently be annexed to the type-approval certificate and communication form referred to in paragraph 3 of this Article. 5. Where applicable, an example of the EC type-approval marking, in accordance with the Appendix to Annex VII to Directive 2007/46/EC, shall be provided in the type-approval certificate referred to in paragraph 3 of this Article. Article 6 Virtual testing 1. In line with Article 11(4) of Directive 2007/46/EC and Annex XVI thereto, virtual testing methods are permitted, provided that the prescriptions set out in the Appendices to Annex XVI to Directive 2007/46/EC are fulfilled. The prescriptions as amended by this Regulation shall apply and the procedure set out in paragraphs 2 to 5 shall be followed. 2. The type-approval authority shall grant an EC type-approval pursuant to Article 3 of this Regulation and issue a type-approval number in accordance with the numbering system set out in Annex VII to Directive 2007/46/EC. 3. The type-approval authority shall deliver an EC type-approval certificate established in accordance with the model set out in Part 3 of Annex I with annexed thereto the completed communication form conforming to the relevant model in the applied UNECE regulation with the entry of its UNECE type-approval number left blank. 4. The information folder in accordance with Article 2 shall subsequently be annexed to the type-approval certificate and communication form referred to in paragraph 3 of this Article. 5. Where applicable, an example of the EC type-approval marking, in accordance with the Appendix to Annex VII to Directive 2007/46/EC, shall be provided in the type-approval certificate referred to in paragraph 3 of this Article. Article 7 Replacement brake lining assemblies, replacement brake discs and replacement brake drums 1. With effect from 1 November 2014, UNECE Regulation No 90 shall apply for the purposes of the sale and entry into service of new replacement brake lining assemblies concerning vehicle types of categories M1 with a permissible maximum laden mass not exceeding 3,5 tonnes, M2 with a permissible maximum laden mass not exceeding 3,5 tonnes, N1, O1 and O2, for which vehicle type-approval is granted in accordance with Directive 71/320/EEC, UNECE Regulation No 13 or UNECE Regulation No 13-H on or after 7 April 1998. 2. With effect from 1 November 2014, UNECE Regulation No 90 shall apply for the purposes of the sale and entry into service of new replacement brake lining assemblies concerning vehicle types of categories M1 with a permissible maximum laden mass exceeding 3,5 tonnes, M2 with a permissible maximum laden mass exceeding 3,5 tonnes, M3, N2, N3, O3 and O4, for which vehicle type-approval is granted in accordance with UNECE Regulation No 13 or UNECE Regulation No 13-H on or after 1 November 2014. 3. With effect from 1 November 2016, UNECE Regulation No 90 shall apply for the purposes of the sale and entry into service of new replacement brake discs and drums concerning vehicle types of categories M1 and N1 for which vehicle type-approval is granted in accordance with UNECE Regulation No 13 or UNECE Regulation No 13-H on or after 1 November 2016. 4. With effect from 1 November 2014, UNECE Regulation No 90 shall apply for the purposes of the sale and entry into service of new replacement brake discs concerning vehicle types of categories M2, M3, N2 and N3, for which vehicle type-approval is granted in accordance with UNECE Regulation No 13 on or after 1 November 2014. 5. With effect from 1 November 2016, UNECE Regulation No 90 shall apply for the purposes of the sale and entry into service of new replacement brake drums concerning vehicle types of categories M2, M3, N2 and N3, for which vehicle type-approval is granted in accordance with UNECE Regulation No 13 on or after 1 November 2016. 6. With effect from 1 November 2016, UNECE Regulation No 90 shall apply for the purposes of the sale and entry into service of new replacement brake discs and drums concerning vehicle types of categories O1 and O2 for which vehicle type-approval is granted in accordance with UNECE Regulation No 13 on or after 1 November 2016. 7. With effect from 1 November 2014, UNECE Regulation No 90 shall apply for the purposes of the sale and entry into service of new replacement brake discs concerning vehicle types of categories O3 and O4 for which vehicle type-approval is granted in accordance with UNECE Regulation No 13 on or after 1 November 2014. 8. With effect from 1 November 2016, UNECE Regulation No 90 shall apply for the purposes of the sale and entry into service of new replacement brake drums concerning vehicle types of categories O3 and O4 for which vehicle type-approval is granted in accordance with UNECE Regulation No 13 on or after 1 November 2016. Article 8 Commercial vehicle cab strength 1. With effect from 30 January 2017, national authorities shall refuse, on grounds relating to the protection of the occupants of the cab of a commercial vehicle, to grant EC type-approval or national type-approval in respect of new types of vehicle of category N which do not comply with the provisions of UNECE Regulation No 29. 2. With effect from 30 January 2021, national authorities shall, on grounds relating to the protection of the occupants of the cab of a commercial vehicle, consider the certificates of conformity to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, and shall prohibit the registration, sale and entry into service of vehicles of category N which do not comply with the provisions of UNECE Regulation No 29. Article 9 Amendments to Regulation (EC) No 661/2009 1. Annex I to Regulation (EC) No 661/2009 is amended in accordance with Annex II to this Regulation. 2. Annex IV to Regulation (EC) No 661/2009 is replaced by the text in Annex III to this Regulation. Article 10 Amendments to Directive 2007/46/EC Annexes I, IV, VII, XI, XV and XVI to Directive 2007/46/EC are amended in accordance with Annex IV to this Regulation. Article 11 Amendments to Regulation (EU) No 1003/2010 Annex II to Regulation (EU) No 1003/2010 is amended in accordance with Annex V to this Regulation. Article 12 Amendments to Regulation (EU) No 109/2011 1. Article 1 is replaced by the following: Article 1 Scope This Regulation applies to vehicles of categories N and O, as defined in Annex II to Directive 2007/46/EC, as well as to spray suppression systems intended for fitment to vehicles of categories N and O. 2. Annexes I and IV to Regulation (EU) No 109/2011 are amended in accordance with Annex VI to this Regulation. Article 13 Amendments to Regulation (EU) No 458/2011 Annex I to Regulation (EU) No 458/2011 is amended in accordance with Annex VII to this Regulation. Article 14 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 263, 9.10.2007, p. 1. (2) OJ L 200, 31.7.2009, p. 1. (3) Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and of their trailers (OJ L 202, 6.9.1971, p. 37). (4) OJ L 185, 13.7.2012, p. 24. (5) OJ L 304, 20.11.2010, p. 21. (6) Commission Directive 2010/19/EU of 9 March 2010 amending, for the purposes of adaptation to technical progress in the field of spray-suppression systems of certain categories of motor vehicles and their trailers, Council Directive 91/226/EEC, and Directive 2007/46/EC of the European Parliament and of the Council (OJ L 72, 20.3.2010, p. 17). (7) Commission Regulation (EU) No 1003/2010 of 8 November 2010 concerning type-approval requirements for the space for mounting and the fixing of rear registration plates on motor vehicles and their trailers and implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 291, 9.11.2010, p. 22). (8) Commission Regulation (EU) No 109/2011 of 27 January 2011 implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council as regards type-approval requirements for certain categories of motor vehicles and their trailers as regards spray suppression systems (OJ L 34, 9.2.2011, p. 2). (9) Commission Regulation (EU) No 458/2011 of 12 May 2011 concerning type-approval requirements for motor vehicles and their trailers with regard to the installation of their tyres and implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 124, 13.5.2011, p. 11). (10) OJ L 310, 26.11.2010, p. 18. ANNEX I Administrative provisions for the type-approval of vehicles, components or separate technical units for measures implementing Regulation (EC) No 661/2009 setting out requirements in areas covered by UNECE regulations PART 1 Information document MODEL Information document No ¦ relating to the EC type-approval of a vehicle with regard to a system/component/separate technical unit (1) with regard to UNECE Regulation No ¦ concerning ¦ based on and formatted according to the item numbering of Annex I to Directive 2007/46/EC (1) The following information, where applicable, shall be supplied in triplicate and include a list of contents. Any drawings shall be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, shall show sufficient detail. Where the systems, components or separate technical units referred to in this information document have electronic controls, information concerning their performance shall be supplied. 0. GENERAL 0.1. Make (trade name of manufacturer): 0.2. Type: 0.2.1. Commercial name(s) (if available): 0.3. Means of identification of type, if marked on the vehicle/component/separate technical unit (1) (2): 0.3.1. Location of that marking: 0.4. Category of vehicle (3): 0.5. Company name and address of manufacturer: 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Name and address of the manufacturer's representative (if any) 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.1. Photographs and/or drawings of a representative vehicle/component/separate technical unit (1): All subsequent items and information relevant for the vehicle, component or separate technical unit shall be provided in agreement with the technical service and type-approval authority responsible for granting the EC type-approval for which the application was submitted. It may be based on a model for an information document if provided by UNECE Regulation No ¦, otherwise it shall insofar practicable be based on the item numbering of Annex I to Directive 2007/46/EC (i.e. the complete list of information for the purpose of EC type-approval of vehicles, components and separate technical units) and any additional information or particulars required for approval under UNECE Regulation No ¦ shall be included. Explanatory notes: PART 2 EC type-approval certificate MODEL Format: A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE (IN ACCORDANCE WITH ARTICLE 20 OF THE FRAMEWORK DIRECTIVE) Stamp of type-approval authority Communication concerning:  EC type-approval (2)  extension of EC type-approval (2)  refusal of EC type-approval (2)  withdrawal of EC type-approval (2) of a type of vehicle with regard to a system/component/separate technical unit (2) incorporating new technologies or new concepts incompatible with UNECE Regulation No ¦ with regard to Regulation (EC) No 661/2009, as last amended by Regulation (EU) ¦/ ¦ EC type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): 0.2. Type: 0.2.1. Commercial name(s) (if available): 0.3. Means of identification of type, if marked on the vehicle/component/separate technical unit (2) (3): 0.3.1. Location of that marking: 0.4. Category of vehicle (4): 0.5. Name and address of manufacturer: 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Name and address of the manufacturer's representative (if any): SECTION II 1. Additional information: see Addendum. 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): see Addendum. 6. Place: 7. Date: 8. Signature: Attachments:  Information package  Test report  Completed communication form conforming to the relevant model in the applicable UNECE Regulation, albeit without the mentioning of an UNECE approval being granted or extended as well as without the mentioning of an UNECE type-approval number. NB: If this model is used for type-approval pursuant to Article 20 of Directive 2007/46/EC it shall not bear the heading EC Vehicle Type-Approval Certificate, except in the case mentioned in Article 20 where the Commission has decided to allow a Member State to grant a type-approval in accordance with the Framework Directive. Addendum to EC type-approval certificate No ¦ 1. Approval procedure according to Article 20 of Directive 2007/46/EC (exemptions for new technologies or new concepts), authorised by the Commission: yes/no (5) 2. Implementing measure of Regulation (EC) No 661/2009 forming the basis of this EC type-approval: UNECE Regulation No ¦ concerning 3. In case of components and separate technical units, example of the type-approval marking on the component or separate technical unit: 4. EC type-approval valid until (DD/MM/YYYY): 5. Remarks: PART 3 EC type-approval certificate MODEL Format: A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE Stamp of type-approval authority Communication concerning:  EC type-approval (6)  extension of EC type-approval (6)  refusal of EC type-approval (6)  withdrawal of EC type-approval (6) of a type of vehicle with regard to a system/component/separate technical unit (6) complying with the requirements laid down in UNECE Regulation No ¦ as amended by supplement ¦ (6) to the ¦ series with regard to Regulation (EC) No 661/2009, as last amended by Regulation (EU) ¦/ ¦ EC type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): 0.2. Type: 0.2.1. Commercial name(s) (if available): 0.3. Means of identification of type, if marked on the vehicle/component/separate technical unit (6) (7): 0.3.1. Location of that marking: 0.4. Category of vehicle (8): 0.5. Name and address of manufacturer: 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Name and address of the manufacturer's representative (if any): SECTION II 1. Additional information: see Addendum. 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): see Addendum. 6. Place: 7. Date: 8. Signature: Attachments:  Information package  Test report  Completed communication form conforming to the relevant model in the applicable UNECE Regulation, albeit without the mentioning of an UNECE approval being granted or extended as well as without the mentioning of an UNECE type-approval number. Addendum to EC type-approval certificate No ¦ 1. Based on UNECE Regulation using EC type-approved components or separate technical units: yes/no (9) 2. Approval procedure according to Articles 11(1) and 41(6) of Directive 2007/46/EC (self-testing): yes/no (9) 3. Approval procedure according to Article 11(4) of Directive 2007/46/EC (virtual testing): yes/no (9) 4. In case of components and separate technical units, example of the type-approval marking on the component or separate technical unit: 5. Remarks: (1) Delete where not applicable. (1) If a part (e.g. component or separate technical unit) has been type-approved, that part need not be described if reference is made to such approval. Similarly, a part need not be described if its construction is clearly apparent from the attached diagrams or drawings. For each item for which drawings or photographs shall be attached, give numbers of the corresponding attached documents. (2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (3) Classified according to the definitions set out in Directive 2007/46/EC Part A of Annex II. (2) Delete where not applicable. (3) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (4) As defined in Directive 2007/46/EC, Annex II, Section A. (5) Delete where not applicable. (6) Delete where not applicable. (7) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (8) As defined in Directive 2007/46/EC, Annex II, Section A. (9) Delete where not applicable. ANNEX II Amendments to scope of application of Regulation (EC) No 661/2009 Annex I to Regulation (EC) No 661/2009 is amended as follows: (1) the row Spray-suppression systems is replaced by the following: Spray-suppression systems X X X X X X X (2) the following row is added to the end the list: Electric safety X X X X X X ANNEX III Amendments to Regulation (EC) No 661/2009 ANNEX IV List of UNECE Regulations which apply on a compulsory basis Regulation Number Subject Series of amendments published in the OJ OJ Reference Scope covered by the UNECE Regulation 1 Headlamps emitting an asymmetrical passing beam and/or driving beam equipped with filament lamps R2 and/or HS1 02 series of amendments OJ L 177, 10.7.2010, p. 1. M, N (a) 3 Retro-reflecting devices for power-driven vehicles Supplement 12 to the 02 series of amendments OJ L 323, 6.12.2011, p. 1. M, N, O 4 Illumination of rear-registration plates of power-driven vehicles and their trailers Supplement 15 to the original version of the Regulation OJ L 4, 7.1.2012, p. 7. M, N, O 6 Direction indicators for power-driven vehicles and their trailers Supplement 25 to the 01 series of amendments OJ L 213, 18.7.2014, p. 1. M, N, O 7 Front and rear position (side) lamps, stop-lamps and end-outline marker lamps for power-driven vehicles and their trailers Supplement 23 to the 02 series of amendments OJ L 285, 30.9.2014, p. 1. M, N, O 8 Motor vehicles headlamps (H1, H2, H3, HB3, HB4, H7, H8, H9, HIR1, HIR2 and/or H11) 05 series of amendments Corrigendum 1 to Revision 4 OJ L 177, 10.7.2010, p. 71. M, N (a) 10 Electromagnetic compatibility Supplement 1 to the 04 series of amendments OJ L 254, 20.9.2012, p. 1. M, N, O 11 Door latches and door retention components Supplement 2 to the 03 series of amendments OJ L 120, 13.5.2010, p. 1. M1, N1 12 Protection of the driver against the steering mechanism in the event of impact Supplement 1 to the 04 series of amendments OJ L 89, 27.3.2013, p. 1. M1, N1 13 Braking of vehicles and trailers Supplement 3 to the 11 series of amendments OJ L 297, 13.11.2010, p. 183. M2, M3, N, O (b) 13-H Braking of passenger cars Supplement 9 to the original version of the Regulation OJ L 230, 31.8.2010, p. 1. M1, N1 (c) 14 Safety-belt anchorages, ISOFIX anchorages systems and ISOFIX top tether anchorages Supplement 1 to the 07 series of amendments OJ L 109, 28.4.2011, p. 1. M, N 16 Safety-belts, restraint systems, child restraint systems and ISOFIX child restraint systems Supplement 1 to the 06 series of amendments OJ L 233, 9.9.2011, p. 1. M, N (d) 17 Seats, their anchorages and any head restraints 08 series of amendments OJ L 230, 31.8.2010, p. 81. M, N 18 Protection of motor vehicles against unauthorized use Supplement 2 to the 03 series of amendments OJ L 120, 13.5.2010, p. 29. M2, M3, N2, N3 19 Power-driven vehicle front fog lamps Supplement 6 to the 04 series of amendments OJ L 250, 22.8.2014, p. 1. M, N 20 Headlamps emitting an asymmetrical passing beam or a driving beam or both and equipped with halogen filament lamps (H4) 03 series of amendments OJ L 177, 10.7.2010, p. 170. M, N (a) 21 Interior fittings Supplement 3 to the 01 series of amendments OJ L 188, 16.7.2008, p. 32. M1 23 Reversing lights for power-driven vehicles and their trailers Supplement 19 to the original version of the Regulation OJ L 237, 8.8.2014, p. 1. M, N, O 25 Head restraints (headrests), whether or not incorporated in vehicle seats 04 series of amendments Corrigendum 2 to Revision 1 OJ L 215, 14.8.2010, p. 1. M1 26 External projections Supplement 1 to the 03 series of amendments OJ L 215, 14.8.2010, p. 27. M1 28 Audible warning devices and signals Supplement 3 to the original version of the Regulation OJ L 323, 6.12.2011, p. 33. M, N 29 Protection of the occupants of the cab of a commercial vehicle 03 series of amendments OJ L 304, 20.11.2010, p. 21. N 30 Pneumatic tyres for motor vehicles and their trailers (Class C1) Supplement 16 to the 02 series of amendments OJ L 307, 23.11.2011, p. 1. M, N, O 31 Power-driven vehicle's sealed-beam headlamps (SB) emitting an European asymmetrical passing beam or a driving beam or both Supplement 7 to the 02 series of amendments OJ L 185, 17.7.2010, p. 15. M, N 34 Prevention of fire risks (liquid fuel tanks) Supplement 3 to the 02 series of amendments OJ L 109, 28.4.2011, p. 55. M, N, O (e) 37 Filament lamps for use in approved lamp units of power-driven vehicles and their trailers Supplement 42 to the 03 series of amendments OJ L 213, 18.7.2014, p. 36. M, N, O 38 Rear fog lamps for power-driven vehicles and their trailers Supplement 15 to the original version of the Regulation OJ L 4, 7.1.2012, p. 20. M, N, O 39 Speedometer equipment including its installation Supplement 5 to the original version of the Regulation OJ L 120, 13.5.2010, p. 40. M, N 43 Safety glazing materials Supplement 2 to the 01 series of amendments OJ L 42, 12.2.2014, p. 1. M, N, O 44 Restraining devices for child occupants of power-driven vehicles ( child restraint system ) Corrigendum 4 to Revision 2 of the 04 series of amendments OJ L 233, 9.9.2011, p. 95. M, N 46 Devices for indirect vision and their installation Supplement 1 to the 04 series of amendments OJ L 237, 8.8.2014, p. 24. M, N 48 Installation of lighting and light-signalling devices on motor vehicles 05 series of amendments OJ L 323, 6.12.2011, p. 46. M, N, O 54 Pneumatic tyres for commercial vehicles and their trailers (Classes C2 and C3) Supplement 17 to the original version of the Regulation OJ L 307, 23.11.2011, p. 2. M, N, O 55 Mechanical coupling components of combinations of vehicles Supplement 1 to the 01 series of amendments OJ L 227, 28.8.2010, p. 1. M, N, O (f) 58 Rear underrun protective devices (RUPDs) and their installation; Rear underrun protection (RUP) Supplement 3 to the 02 series of amendments OJ L 89, 27.3.2013, p. 34. N2, N3, O3, O4 61 Commercial vehicles with regard to their external projections forward of the cab's rear panel Supplement 1 to the original version of the Regulation OJ L 164, 30.6.2010, p. 1. N 64 Temporary-use spare unit, run-flat tyres/system and tyre pressure monitoring system Corrigendum 1 to the 02 series of amendments OJ L 310, 26.11.2010, p. 18. M1, N1 66 Strength of the superstructure of large passenger vehicles 02 series of amendments OJ L 84, 30.3.2011, p. 1. M2, M3 67 Motor vehicles using LPG Supplement 7 to the 01 series of amendments OJ L 72, 14.3.2008, p. 1. M, N 73 Lateral protection of goods vehicles 01 series of amendments OJ L 122, 8.5.2012, p. 1. N2, N3, O3, O4 77 Parking lamps for power-driven vehicles Supplement 14 to the original version of the Regulation OJ L 4, 7.1.2012, p. 21. M, N 79 Steering equipment Supplement 3 to the 01 series of amendments Corrigendum OJ L 137, 27.5.2008, p. 25. M, N, O 80 Seats of large passenger vehicles 03 series of amendments to the Regulation OJ L 226, 24.8.2013, p. 20. M2, M3 87 Daytime running lamps for power-driven vehicles Supplement 15 to the original version of the Regulation OJ L 4, 7.1.2012, p. 24. M, N 89 Speed limitation devices Supplement 2 to the original version of the Regulation OJ L 4, 7.1.2012, p. 25. M, N (g) 90 Replacement brake lining assemblies and drum brake linings for power-driven vehicles and their trailers 02 series of amendments OJ L 185, 13.7.2012, p. 24. M, N, O 91 Side-marker lamps for motor vehicles and their trailers Supplement 13 to the original version of the Regulation OJ L 4, 7.1.2012, p. 27. M, N, O 93 Front underrun protective devices (FUPDs) and their installation; front underrun protection (FUP) Original version of the Regulation OJ L 185, 17.7.2010, p. 56. N2, N3 94 Protection of occupants in the event of a frontal collision Supplement 2 to the 02 series of amendments OJ L 254, 20.9.2012, p. 77. M1 95 Protection of occupants in the event of a lateral collision Supplement 1 to the 02 series of amendments Corrigendum OJ L 313, 30.11.2007, p. 1. M1, N1 97 Vehicle Alarm Systems (VAS) Supplement 6 to the 01 series of amendments OJ L 122, 8.5.2012, p. 19. M1, N1 98 Motor vehicle headlamps equipped with gas-discharge light sources Supplement 4 to the 01 series of amendments OJ L 176, 14.6.2014, p. 64. M, N 99 Gas-discharge light sources for use in approved gas-discharge lamp units of power-driven vehicles Supplement 9 to the original version of the Regulation OJ L 285, 30.9.2014, p. 35. M, N 100 Electric safety 01 series of amendments OJ L 57, 2.3.2011, p. 54. M, N 102 Close-coupling device (CCD); fitting of an approved type of CCD Original version of the Regulation OJ L 351, 30.12.2008, p. 44. N2, N3, O3, O4 104 Retro-reflective markings (heavy and long vehicles) Supplement 7 to the original version OJ L 75, 14.3.2014, p. 29. M2, M3, N, O2, O3, O4 105 Vehicles for the carriage of dangerous goods 05 series of amendments OJ L 4, 7.1.2012, p. 30. N, O 107 M2 and M3 vehicles 03 series of amendments OJ L 255, 29.9.2010. M2, M3 110 Specific components for CNG Supplement 9 to the original version of the Regulation OJ L 120, 7.5.2011, p. 1. M, N 112 Motor vehicle headlamps emitting an asymmetrical passing beam or a driving beam or both and equipped with filament lamps and/or LED modules Supplement 4 to the 01 series of amendments OJ L 250, 22.8.2014, p. 67. M, N 116 Protection of motor vehicles against unauthorized use Supplement 3 to the original version of the Regulation OJ L 45, 16.2.2012, p. 1. M1, N1 117 Tyres with regard to rolling sound emissions, adhesion on wet surfaces and rolling resistance (Classes C1, C2 and C3) Corrigendum 3 to the 02 series of amendments OJ L 307, 23.11.2011, p. 3. M, N, O 118 Burning behaviour of materials used in the interior construction of certain categories of motor vehicles Original version of the Regulation OJ L 177, 10.7.2010, p. 263. M3 119 Cornering lamps Supplement 3 to the 01 series of amendments OJ L 89, 25.3.2014, p. 101. M, N 121 Location and identification of hand controls, tell-tales and indicators Supplement 3 to the original version of the Regulation OJ L 177, 10.7.2010, p. 290. M, N 122 Heating system of vehicles Supplement 1 to the original version of the Regulation OJ L 164, 30.6.2010, p. 231. M, N, O 123 Adaptive front-lighting systems (AFS) for motor vehicles Supplement 4 to the original version of the Regulation OJ L 222, 24.8.2010, p. 1. M, N 125 Forward field of vision Supplement 2 to the original version of the Regulation OJ L 200, 31.7.2010, p. 38. M1 128 Light Emitting Diode (LED) light sources Supplement 2 to the original version of the Regulation OJ L 162, 29.5.2014, p. 43. M, N, O Notes to the table: The transitional provisions of the UNECE regulations listed in this table apply, except where specific alternative dates are provided for in this Regulation. Compliance with prescriptions in accordance with subsequent amendments to those listed in this table shall also be accepted. The dates specified in the UNECE regulations listed in this table, as regards the obligations of Contracting Parties to the Revised 1958 Agreement  (Council Decision of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions ( Revised 1958 Agreement ) (OJ L 346, 17.12.1997, p. 78).), linked to first registration, entry into service, making available on the market, sale, and any similar provisions, apply on a compulsory basis for the purposes of Articles 26 and 28 of Directive 2007/46/EC except in the case where alternative dates are specified in Regulation (EC) No 661/2009, which should then be taken instead. In certain instances, a UNECE regulation listed in this table provides in its transitional provisions that as from a specified date, Contracting Parties to the Revised 1958 Agreement , applying a certain series of amendments to that UNECE regulation, shall not be obliged to accept or may refuse to accept, for the purpose of national or regional type-approval, a type approved in accordance with a preceding series of amendments, or wording with similar intention and meaning. This shall be construed as a binding provision for national authorities to consider the certificates of conformity to be no longer valid for the purposes of Article 26 of Directive 2007/46/EC, except in the case where alternative dates are specified in Regulation (EC) No 661/2009, which should then be taken instead. (a) UNECE Regulation Nos 1, 8 and 20 are not applicable for EC type-approval of new vehicles. (b) The fitting of an electronic stability control system is required in accordance with Article 12(1) and (2) of Regulation (EC) No 661/2009. Therefore, the application of Annex 21 to UNECE Regulation No 13 is mandatory for the purposes of EC type-approval of new types of vehicles as well as for registration, sale and entry into service of new vehicles. However, the implementation dates concerning electronic stability control systems mentioned in Article 13(1), (4) and (5) as well as Annex V this Regulation shall apply instead of the dates mentioned in that UNECE Regulation. (c) The fitting of an electronic stability control system is required in accordance with Article 12(1) of Regulation (EC) No 661/2009. Therefore, the application of Part A of Annex 9 to UNECE Regulation No 13-H is mandatory for the purposes of EC type-approval of new types of vehicles as well as for registration, sale and entry into service of new vehicles. However, the implementation dates concerning electronic stability control systems mentioned in Article 13(1) and (5) of this Regulation shall apply instead of the dates mentioned in that UNECE Regulation. (d) A safety-belt reminder is not required for a driver position equipped with an S-type belt or Harness belt. (e) Compliance with Part II of UNECE Regulation No 34 is not compulsory. (f) Where it is declared by the vehicle manufacturer that a vehicle is suitable for towing loads (point 2.11.5 of Annex I to Directive 2007/46/EC), no mechanical coupling device fitted to the vehicle shall (partly) obscure any lighting component (e.g. rear fog lamp) or the space for mounting and the fixing of the rear registration plate, unless the installed mechanical coupling device can be removed or repositioned without the use of any tools, including release keys. (g) Only Speed Limitation Devices (SLD) and the mandatory installation of SLD on vehicles of category M2, M3, N2 and N3 are concerned. Appendix Validity and extension of approvals granted under the Directives repealed by this Regulation In accordance with Article 13(14) of this Regulation, EC type-approval certificates for vehicles, components and separate technical units issued in accordance with the directives listed below may be used to demonstrate compliance with the relevant UNECE regulations. Regulation Number Subject Corresponding Directive OJ Reference Applicability 10 Electromagnetic compatibility Directive 72/245/EEC OJ L 152, 6.7.1972, p. 15. M, N, O, component, STU (a) 11 Door latches and door retention components Directive 70/387/EEC OJ L 176, 10.8.1970, p. 5. M1, N1 (b) 12 Protection of the driver against the steering mechanism in the event of impact Directive 74/297/EEC OJ L 165, 20.6.1974, p. 16. M1, N1 (a) 14 Safety-belt anchorages, ISOFIX anchorages systems and ISOFIX top tether anchorages Directive 76/115/EEC OJ L 24, 30.1.1976, p. 6. M (c) 18 Protection of motor vehicles against unauthorized use Directive 74/61/EEC OJ L 38, 11.2.1974, p. 22. M2, M3, N2, N3, component, STU 21 Interior fittings Directive 74/60/EEC OJ L 38, 11.2.1974, p. 2. M1 26 External projections Directive 74/483/EEC OJ L 266, 2.10.1974, p. 4. M1, STU (d) 28 Audible warning devices and signals Directive 70/388/EEC OJ L 176, 10.8.1970, p. 12. M, N, component 30 Pneumatic tyres for motor vehicles and their trailers (Class C1) Directive 92/23/EEC OJ L 129, 14.5.1992, p. 95. component (e) 34 Prevention of fire risks (liquid fuel tanks) Directive 70/221/EEC OJ L 76, 6.4.1970, p. 23. M, N, O (f) 39 Speedometer equipment including its installation Directive 75/443/EEC OJ L 196, 26.7.1975, p. 1. M, N (g) 43 Safety glazing materials Directive 92/22/EEC OJ L 129, 14.5.1992, p. 11. M, N, O, component 46 Devices for indirect vision and their installation Directive 2003/97/EC OJ L 25, 29.1.2004, p. 1. M, N, component 48 Installation of lighting and light-signalling devices on motor vehicles Directive 76/756/EEC OJ L 262, 27.9.1976, p. 1. M, N, O 55 Mechanical coupling components of combinations of vehicles Directive 94/20/EC OJ L 195, 29.7.1994, p. 1. M, N, O, component 58 Rear underrun protective devices (RUPDs) and their installation; Rear underrun protection (RUP) Directive 70/221/EEC OJ L 76, 6.4.1970, p. 23. M, N, O, STU 61 Commercial vehicles with regard to their external projections forward of the cab's rear panel Directive 92/114/EEC OJ L 409, 31.12.1992, p. 17. N 73 Lateral protection of goods vehicles Directive 89/297/EEC OJ L 124, 5.5.1989, p. 1. N2, N3, O3, O4 79 Steering equipment Directive 70/311/EEC OJ L 133, 18.6.1970, p. 10. M, N, O (h) 89 Speed limitation devices Directive 92/24/EEC OJ L 129, 14.5.1992, p. 154. M2, M3, N2, N3, STU 90 Replacement brake lining assemblies and drum brake linings for power-driven vehicles and their trailers Directive 71/320/EEC OJ L 202, 6.9.1971, p. 37. STU (i) 93 Front underrun protective devices (FUPDs) and their installation; front underrun protection (FUP) Directive 2000/40/EC OJ L 203, 10.8.2000, p. 9. N2, N3, STU 97 Vehicle Alarm Systems (VAS) Directive 74/61/EEC OJ L 38, 11.2.1974, p. 22. M1, N1, component, STU 116 Protection of motor vehicles against unauthorized use Directive 74/61/EEC OJ L 38, 11.2.1974, p. 22. M1, N1, component, STU 118 Burning behaviour of materials used in the interior construction of certain categories of motor vehicles Directive 95/28/EC OJ L 281, 23.11.1995, p. 1. M3, component 122 Heating system of vehicles Directive 2001/56/EC OJ L 292, 9.11.2001, p. 21. M, N, O, component 125 Forward field of vision Directive 77/649/EEC OJ L 267, 19.10.1977, p. 1. M1 Notes to the table: (a) Not applicable for vehicle types equipped with electric propulsion. (b) Not applicable for vehicle types in case of design changes to and/or the introduction of any back door and/or sliding door. (c) Only applicable for special purpose completed vehicles of category M1, excluding motor-caravans, with a permissible maximum laden mass exceeding 2,0 tonnes, as well as for vehicle categories M2 and M3. (d) Not applicable for radio receiving or transmitting aerials considered as separate technical units. (e) Only applicable for Class C1 tyres manufactured before, on or after 1 November 2014, to be sold and put into service after 1 November 2014 and being identified by means of the letter code Z  placed within the tyre size designation. (f) Not covering Part II of UNECE Regulation No 34. (g) See Article 4 of Regulation (EU) No 130/2012 (Commission Regulation (EU) No 130/2012 of 15 February 2012 concerning type-approval requirements for motor vehicles with regard to vehicle access and manoeuvrability and implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 43, 16.2.2012, p. 6)). (h) Not applicable for vehicle types equipped with steering equipment containing complex electronic control systems. (i) Notwithstanding the provisions of Article 7(1) of Regulation (EU) 2015/166 and not applicable for brake discs and drums. ANNEX IV Amendments to Directive 2007/46/EC Directive 2007/46/EC is amended as follows: (1) Annex I is amended as follows: (a) the title is replaced by the following: Complete list of information for the purpose of EC type-approval of vehicles, components or separate technical units (a); (b) point 0.3 is replaced by the following: 0.3. Means of identification of type, if marked on the vehicle/component/separate technical unit (1) (b): ; (c) points 1 and 1.1 are replaced by the following: 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.1. Photographs and/or drawings of a representative vehicle/component/separate technical unit (1): . (2) Part I of Annex IV is amended as follows: (a) item 6A is replaced by the following: 6A Vehicle access and manoeuvrability (steps, running boards and handholds) Regulation (EC) No 661/2009 Regulation (EU) No 130/2012 X X X X (b) item 17A is replaced by the following: 17A Vehicle access and manoeuvrability (reverse gear) Regulation (EC) No 661/2009 Regulation (EU) No 130/2012 X X X X X X (c) item 71 is added: 71 Cab strength Regulation (EC) No 661/2009 UNECE Regulation No 29 X X X (d) explanatory note 15 is replaced by the following: (15) Compliance with Regulation (EC) No 661/2009 is mandatory, however, type-approval under this single item is not provided for as the item covers the combination of individual items 3A, 3B, 4A, 5A, 6A, 6B, 7A, 8A, 9A, 9B, 10A, 12A, 13A, 13B, 14A, 15A, 15B, 16A, 17A, 17B, 18A, 19A, 20A, 21A, 22A, 22B, 22C, 23A, 24A, 25A, 25B, 25C, 25D, 25E, 25F, 26A, 27A, 28A, 29A, 30A, 31A, 32A, 33A, 34A, 35A, 36A, 37A, 38A, 42A, 43A, 44A, 45A, 46A, 46B, 46C, 46D, 46E, 47A, 48A, 49A, 50A, 50B, 51A, 52A, 52B, 53A, 54A, 56A, 57A and 64 to 71. ; (e) Appendix 1 to Part I of Annex IV is amended as follows: (i) in Table 1, item 13A is replaced by the following: 13A Protection of motor vehicles against unauthorised use Regulation (EC) No 661/2009 UNECE Regulation No 116 A The provisions of paragraph 8.3.1.1.1 of UNECE Regulation No 116 may be applied instead of paragraph 8.3.1.1.2 of that Regulation regardless of the type of powertrain (ii) in Table 1, item 63 is replaced by the following: 63 General Safety Regulation (EC) No 661/2009 See footnote (15) of the table in Part I of Annex IV with regulatory acts for EC type-approval of vehicles produced in unlimited series (iii) in Table 2, item 13A is replaced by the following: 13A Protection of motor vehicles against unauthorised use Regulation (EC) No 661/2009 UNECE Regulation No 116 A The provisions of paragraph 8.3.1.1.1 of UNECE Regulation No 116 may be applied instead of paragraph 8.3.1.1.2 of that Regulation regardless of the type of powertrain (iv) in Table 2, item 63 is replaced by the following: 63 General Safety Regulation (EC) No 661/2009 See footnote (15) of the table in Part I of Annex IV with regulatory acts for EC type-approval of vehicles produced in unlimited series (v) in Table 2, item 71 is added: 71 Cab strength Regulation (EC) No 661/2009 UNECE Regulation No 29 C (3) Annex VII is amended as follows: (a) in Section 2, the following paragraph is added: In case of EC type-approval for systems, components or separate technical units covered by the implementing measures of Regulation (EC) No 661/2009, the base Regulation reference shall be the Regulation number (i.e. the implementing act) adopted pursuant to Article 14(1)(a) to (e) of Regulation (EC) No 661/2009.; (b) section 3 is amended as follows: (i) the first paragraph is replaced by the following: The number of the latest amending Directive or Regulation, including implementing acts applicable to the type-approval in accordance with the following indents. However, in case such amending Directive or Regulation or applicable implementing act does not yet exist, the number referred to in Section 2 is repeated in Section 3:; (ii) the following indent is inserted after the third indent:  this means the latest Regulation, containing amendments to implementing measures of Regulation (EC) No 661/2009, with which a system, component or technical unit complies, ; (c) in point 4.1, the following items are added: (c) to Commission Regulation (EU) No 1008/2010 (2) (windscreen wiper and washer systems) e2*1008/2010*1008/2010*00003*00 (d) to Commission Regulation (EU) No 19/2011 (3) as amended by Commission Regulation (EU) No 249/2012 (4) (statutory markings) e2*19/2011*249/2012*0003*00 (2) Commission Regulation (EU) No 1008/2010 of 9 November 2010 concerning type-approval requirements for windscreen wiper and washer systems of certain motor vehicles and implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 292, 10.11.2010, p. 2)." (3) Commission Regulation (EU) No 19/2011 of 11 January 2011 concerning type-approval requirements for the manufacturer's statutory plate and for the vehicle identification number of motor vehicles and their trailers and implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 8, 12.1.2011, p. 1)." (4) Commission Regulation (EU) No 249/2012 of 21 March 2012 amending Regulation (EU) No 19/2011 as regards type-approval requirements for the manufacturer's statutory plate of motor vehicles and their trailers (OJ L 82, 22.3.2012, p. 1)." (d) point 5 is replaced by the following: 5. Annex VII does not apply to type-approvals granted in accordance with UNECE Regulations listed in Annex IV, as the relevant numbering system is provided for in the respective UNECE Regulations. However, Annex VII applies to EC type-approvals granted under Regulation (EC) No 661/2009 which are based on UNECE Regulations (i.e. incorporating new technologies, EC type-approved components and STUs, virtual testing and self-testing). In this case, the following numbering system is applied: Section 1: as above Section 2: 661/2009  (i.e. General Safety Regulation) Section 3: First portion is the UNECE Regulation No, followed by R- , the second portion is the series of amendments or 00  if it is the original series, followed by -  and the third portion is the supplement level (with leading zeroes if applicable) or 00  when there is no supplement to the relevant series. Section 4: as above Section 5: as above Examples: e1*661/2009*13-HR-10-05*00001*00 (granted by Germany, according to UNECE Regulation No 13-H, 10 series of amendments, supplement level 5, first approval issued, no extensions) e25*661/2009*28R-00-03*0123*05 (granted by Croatia, according to UNECE Regulation No 28, original series of amendments, supplement 3, 123rd approval issued, 5th extension) (e) in the Appendix, point 4 is added: 4. This Appendix does not apply to type-approvals granted in accordance with UNECE Regulations listed in Annex IV, as the relevant arrangements of approval marks are provided for in the respective UNECE Regulations. However, this Appendix applies to EC component and separate technical unit type-approvals granted under Regulation (EC) No 661/2009 which are based on UNECE Regulations (i.e. components or separate technical units incorporating new technologies). In this case, the following arrangement of markings is applied: The distinguishing type-approval marking shall be as prescribed in the relevant UNECE Regulation and as if granted through conventional UNECE Regulation type-approval, however, the following shall be taken into account: When a circle surrounding the letter E  is prescribed, this shall be not a circle, but a rectangle. Its height (a) shall at least correspond to the prescribed diameter size and its width shall exceed that value (i.e. > a). Instead of the upper-case letter E , the lower-case letter e  shall be used, followed by the distinguishing number of the Member State which has granted the EC component or separate technical unit type-approval. Example: (granted by Germany, based on UNECE Regulation No 28, original series, first approval issued, for a Class II audible warning device incorporating new technologies) (4) Annex XI is amended as follows: (a) in Appendix 3, item 1A is replaced by the following: 1A Sound level Regulation (EU) No 540/2014 G + W9 (b) in Appendix 5, item 1A is replaced by the following: 1A Sound level Regulation (EU) No 540/2014 T + Z1 (c) in Appendix 6, meaning of notes, the following note is inserted after W8: W9 Modification of the exhaust system length is permitted without the need for retesting, provided that the exhaust back pressure characteristics remain similar. (5) In Annex XV, point 2 is replaced by the following: 2. List of regulatory acts and restrictions Subject Regulatory act reference 4 Rear registration plate space Directive 70/222/EEC 4A Space for mounting and fixing rear registration plates Regulation (EC) No 661/2009 Regulation (EU) No 1003/2010 7 Audible warning Directive 70/388/EEC 7A Audible warning devices and signals Regulation (EC) No 661/2009 UNECE Regulation No 28 10 Radio interference (electromagnetic compatibility) Directive 72/245/EEC 10A Electromagnetic compatibility Regulation (EC) No 661/2009 UNECE Regulation No 10 18 Plates (statutory) Directive 76/114/EEC 18A Manufacturer's statutory plate and vehicle identification number Regulation (EC) No 661/2009 Regulation (EU) No 19/2011 20 Installation of lighting and light signalling devices Directive 76/756/EEC 20A Installation of lighting and light-signalling devices on vehicles Regulation (EC) No 661/2009 UNECE Regulation No 48 27 Towing hooks Directive 77/389/EEC 27A Towing device Regulation (EC) No 661/2009 Regulation (EU) No 1005/2010 33 Identification of controls, tell-tales and indicators Directive 78/316/EEC 33A Location and identification of hand controls, tell-tales and indicators Regulation (EC) No 661/2009 UNECE Regulation No 121 34 Defrost/demist Directive 78/317/EEC 34A Windscreen defrosting and demisting systems Regulation (EC) No 661/2009 Regulation (EU) No 672/2010 35 Wash/wipe Directive 78/318/EEC 35A Windscreen wiper and washer systems Regulation (EC) No 661/2009 Regulation (EU) No 1008/2010 36 Heating systems Directive 2001/56/EC Except the provisions in Annex VIII relating to LPG combustion heaters and LPG heating systems 36A Heating systems Regulation (EC) No 661/2009 UNECE Regulation No 122 Except the provisions in Annex 8 relating to LPG combustion heaters and LPG heating systems 37 Wheel guards Directive 78/549/EEC 37A Wheel guards Regulation (EC) No 661/2009 Regulation (EU) No 1009/2010 44 Masses and dimensions (cars) Directive 92/21/EEC 44A Masses and dimensions Regulation (EC) No 661/2009 Regulation (EU) No 1230/2012 45 Safety glazing Directive 92/22/EEC Restricted to the provisions included in Annex III 45A Safety glazing materials and their installation on vehicles Regulation (EC) No 661/2009 UNECE Regulation No 43 Restricted to the provisions included in Annex 21 46 Tyres Directive 92/23/EEC 46A Installation of tyres Regulation (EC) No 661/2009 Regulation (EU) No 458/2011 48 Masses and dimensions (other than vehicles referred to in item 44) Directive 97/27/EC 48A Masses and dimensions Regulation (EC) No 661/2009 Regulation (EU) No 1230/2012 49 External projections of cabs Directive 92/114/EEC 49A Commercial vehicles with regard to their external projections forward of the cab's rear panel Regulation (EC) No 661/2009 UNECE Regulation No 61 50 Couplings Directive 94/20/EC Restricted to the provisions included in Annex V (up to and including point 8) and Annex VII 50A Mechanical coupling components of combinations of vehicles Regulation (EC) No 661/2009 UNECE Regulation No 55 Restricted to the provisions included in Annex 5 (up to and including paragraph 8) and Annex 7 61 Air-conditioning system Directive 2006/40/EC (6) Annex XVI is amended as follows: (a) point 1 is replaced by the following: 1. List of regulatory acts Subject Regulatory act reference 3 Fuel tanks/rear protective devices Directive 70/221/EEC 3B Rear underrun protective devices (RUPDs) and their installation; rear underrun protection (RUP) Regulation (EC) No 661/2009 UNECE Regulation No 58 6 Door latches and hinges Directive 70/387/EEC 6A Vehicle access and manoeuvrability Regulation (EC) No 661/2009 Regulation (EU) No 130/2012 6B Door latches and door retention components Regulation (EC) No 661/2009 UNECE Regulation No 11 8 Indirect vision devices Directive 2003/97/EC 8A Devices for indirect vision and their installation Regulation (EC) No 661/2009 UNECE Regulation No 46 12 Interior fittings Directive 74/60/EEC 12A Interior fittings Regulation (EC) No 661/2009 UNECE Regulation No 21 16 Exterior projections Directive 74/483/EEC 16A External projections Regulation (EC) No 661/2009 UNECE Regulation No 26 20 Installation of lighting and light signalling devices Directive 76/756/EEC 20A Installation of lighting and light-signalling devices on vehicles Regulation (EC) No 661/2009 UNECE Regulation No 48 27 Towing hooks Directive 77/389/EEC 27A Towing device Regulation (EC) No 661/2009 Regulation (EU) No 1005/2010 32 Forward vision Directive 77/649/EEC 32A Forward field of vision Regulation (EC) No 661/2009 UNECE Regulation No 125 35 Wash/wipe Directive 78/318/EEC 35A Windscreen wiper and washer systems Regulation (EC) No 661/2009 Regulation (EU) No 1008/2010 37 Wheel guards Directive 78/549/EEC 37A Wheel guards Regulation (EC) No 661/2009 Regulation (EU) No 1009/2010 42 Lateral protection Directive 89/297/EEC 42A Lateral protection of goods vehicles Regulation (EC) No 661/2009 UNECE Regulation No 73 48A Masses and dimensions Regulation (EC) No 661/2009 Regulation (EU) No 1230/2012 49 External projections of cabs Directive 92/114/EEC 49A Commercial vehicles with regard to their external projections forward of the cab's rear panel Regulation (EC) No 661/2009 UNECE Regulation No 61 50 Couplings Directive 94/20/EC 50A Mechanical coupling components of combinations of vehicles Regulation (EC) No 661/2009 UNECE Regulation No 55 50B Close-coupling device (CCD); fitting of an approved type of CCD Regulation (EC) No 661/2009 UNECE Regulation No 102 52 Buses and coaches Directive 2001/85/EC 52A M2 and M3 vehicles Regulation (EC) No 661/2009 UNECE Regulation No 107 52B Strength of the superstructure of large passenger vehicles Regulation (EC) No 661/2009 UNECE Regulation No 66 57 Front underrun protection Directive 2000/40/EC 57A Front underrun protective devices (FUPDs) and their installation; front underrun protection (FUP) Regulation (EC) No 661/2009 UNECE Regulation No 93 (b) Appendix 2 is replaced by the following: Appendix 2 Specific conditions concerning virtual testing methods 1. List of regulatory acts Regulatory act reference Annex and paragraphs Specific conditions 3 Directive 70/221/EEC Annex II, points 5.2 and 5.4.5 Rear underrun dimensions and resistance to forces 3B Regulation (EC) No 661/2009 UNECE Regulation No 58 Paragraphs 2.3, 7.3 and 25.6 Dimensions and resistance to forces 6 Directive 70/387/EEC Annex II, point 4.3 Equivalent methods for tensile strength tests and resistance of latches to acceleration 6A Regulation (EC) No 661/2009 Regulation (EU) No 130/2012 Annex II, Part I and 2 Dimensions of steps, running boards and handholds 6B Regulation (EC) No 661/2009 UNECE Regulation No 11 Annex 3 Annex 4, point 2.1 Annex 5 Tensile strength tests and resistance of latches to acceleration 8 Directive 2003/97/EC Annex III All provisions in Sections 3, 4 and 5. Prescribed fields of vision of rear-view mirrors. 8A Regulation (EC) No 661/2009 UNECE Regulation No 46 Paragraph 15.2.4 Prescribed fields of vision of rear-view mirrors. 12 Directive 74/60/EEC (a) Annex I, all provisions in point 5 (Specifications) (b) Annex II (a) Measurement of all radii of curvature and of all projections except for those requirements where a force has to be applied in order to check compliance with the provisions. (b) Determination of the head-impact zone. 12A Regulation (EC) No 661/2009 UNECE Regulation No 21 (a) Paragraph 5 to 5.7 (b) Paragraph 2.3 (a) Measurement of all radii of curvature and of all projections except for those requirements where a force has to be applied in order to check compliance with the provisions. (b) Determination of the head-impact zone. 16 Directive 74/483/EEC Annex I, all provisions in point 5 (General specifications) and point 6 (Particular specifications). Measurement of all radii of curvature and of all projections except for those requirements where a force has to be applied in order to check compliance with the provisions. 16A Regulation (EC) No 661/2009 UNECE Regulation No 26 Paragraph 5.2.4 Measurement of all radii of curvature and of all projections except for those requirements where a force has to be applied in order to check compliance with the provisions. 20 Directive 76/756/EEC Paragraph 6 (Individual specifications) of UNECE Regulation No 48. Provisions of Annexes 4, 5 and 6 to UNECE Regulation No 48. The test drive provided for in point 6.22.9.2.2 shall be performed on a real vehicle. 20A. Regulation (EC) No 661/2009 UNECE Regulation No 48 Paragraph 6, Annexes 4, 5 and 6 The test drive provided for in point 6.22.9.2.2 shall be performed on a real vehicle. 27 Directive 77/389/EEC Annex II, point 2 Tractive and compressive static force 27A Regulation (EC) No 661/2009 Regulation (EU) No 1005/2010 Annex II, point 1.2 Tractive and compressive static force 32 Directive 77/649/EEC Annex I, point 5 (Specifications) Obstructions and field of vision 32A Regulation (EC) No 661/2009 UNECE Regulation No 125 Paragraph 5 Obstructions and field of vision 35 Directive 78/318/EEC Annex I, point 5.1.2 Determination of the swept area only. 35A Regulation (EC) No 661/2009 Regulation (EU) No 1008/2010 Annex III, points 1.1.2 and 1.1.3 Determination of the swept area only. 37 Directive 78/549/EEC Annex I, point 2 (Special requirements) 37A Regulation (EC) No 661/2009 Regulation (EU) No 1009/2010 Annex II, point 2 Verification of the dimensional requirements 42 Directive 89/297/EEC Annex, point 2.8 Resistance under a horizontal force and deflection measurement. 42A Regulation (EC) No 661/2009 UNECE Regulation No 73 Paragraph 12.10 Resistance under a horizontal force and deflection measurement. 48A. Regulation (EC) No 661/2009 Regulation (EU) No 1230/2012 (a) Annex I, Part B, points 7 and 8 (b) Annex I, Part C, points 6 and 7 (a) Check of compliance with the manoeuvrability requirements including manoeuvrability of vehicles fitted with lift- or loadable axles. (b) Measurement of the maximum rear swing-out. 49 Directive 92/114/EEC Annex I, point 4 (Specific requirements) Measurement of all radii of curvature and of all projections except for those requirements where a force has to be applied in order to check compliance with the provisions. 49A Regulation (EC) No 661/2009 UNECE Regulation No 61 Paragraphs 5 and 6 Measurement of all radii of curvature and of all projections except for those requirements where a force has to be applied in order to check compliance with the provisions. 50 Directive 94/20/EC (a) Annex V Requirements for mechanical coupling Devices  (b) Annex VI, point 1.1 (c) Annex VI, point 4 (Testing of mechanical coupling devices) (a) All provisions of points 1 to 8 included. (b) Strength tests on mechanicals couplings of simple design may be replaced by virtual tests. (c) Points 4.5.1 (Strength test), 4.5.2 (Resistance to buckling) and 4.5.3 (Resistance to bending moment) only. 50A Regulation (EC) No 661/2009 UNECE Regulation No 55 (a) Annex 5 Requirements for mechanical coupling Devices  (b) Annex 6, paragraph 1.1 (c) Annex 6, paragraph 3 (a) All provisions of paragraphs 1 to 8 included. (b) Strength tests on mechanicals couplings of simple design may be replaced by virtual tests. (c) Paragraphs 3.6.1 (Strength test), 3.6.2 (Resistance to buckling) and 3.6.3 (Resistance to bending moment) only. 52 Directive 2001/85/EC (a) Annex I (b) Annex IV Strength of superstructure (a) Point 7.4.5 Stability test under the conditions specified in the Appendix to Annex I. (b) Appendix 4  Verification of strength of the superstructure by calculation. 52A Regulation (EC) No 661/2009 UNECE Regulation No 107 Annex 3 Paragraph 7.4.5 (calculation method) 52B Regulation (EC) No 661/2009 UNECE Regulation No 66 Annex 9 Computer simulation of rollover test on complete vehicle as an equivalent approval method 57 Directive 2000/40/EC Paragraph 3 of Annex 5 to UNECE Regulation 93. Resistance under a horizontal force and deflection measurement. 57A Regulation (EC) No 661/2009 UNECE Regulation No 93 Annex 5, Paragraph 3. Resistance under a horizontal force and deflection measurement. ANNEX V Amendments to Regulation (EU) No 1003/2010 Annex II to Regulation (EU) No 1003/2010 is amended as follows: (1) point 1.2.1.2.1 is replaced by the following: 1.2.1.2.1. The plate shall be perpendicular ( ± 5 °) to the longitudinal plane of the vehicle. (2) points 1.2.1.5.1 and 1.2.1.5.2 are replaced by the following: 1.2.1.5.1. If the height of the upper edge of the plate from the ground surface does not exceed 1,20 m, the plate shall be visible in the whole space included within the following four planes:  the two vertical planes touching the two lateral edges of the plate and forming an angle measured outwards to the left and to the right of the plate of 30 ° in relation to the longitudinal plane, parallel to the longitudinal median plane of the vehicle, passing through the centre of the plate,  the plane touching the upper edge of the plate and forming an angle measured upwards of 15 ° with the horizontal,  the horizontal plane through the lower edge of the plate. 1.2.1.5.2. If the height of the upper edge of the plate from the ground surface exceeds 1,20 m, the plate shall be visible in the whole space included within the following four planes:  the two vertical planes touching the two lateral edges of the plate and forming an angle measured outwards to the left and to the right of the plate of 30 ° in relation to the longitudinal plane, parallel to the longitudinal median plane of the vehicle, passing through the centre of the plate,  the plane touching the upper edge of the plate and forming an angle measured upwards of 15 ° with the horizontal,  the plane touching the lower edge of the plate and forming an angle measured downwards of 15 ° with the horizontal. (3) point 1.2.3 is replaced by the following: 1.2.3. Whenever it is declared by the vehicle manufacturer that a vehicle is suitable for towing loads (point 2.11.5 of Annex I to Directive 2007/46/EC) and if the space for mounting the rear registration plate may as a result be (partly) obscured within the planes of geometrical visibility due to the permitted and/or recommended installation of any mechanical coupling device, this shall be noted in the test report and stated on the EC type-approval certificate. Furthermore, vehicle type-approval shall not be granted unless measures are taken to ensure that such mechanical coupling device, if installed and not in use, can be removed or repositioned only without the use of any tools, including release keys. ANNEX VI Amendments to Regulation (EU) No 109/2011 Regulation (EU) No 109/2011 is amended as follows: (1) in Annex I, Part I, footnote (*) is deleted; (2) in Annex IV, point 0.1 is replaced by the following: 0.1. Category N and O vehicles, with the exception of off-road vehicles as defined in Annex II to Directive 2007/46/EC, shall be constructed and/or fitted with spray suppression systems in such a way as to meet the requirements laid down in this Annex. In the case of chassis/cab vehicles, these requirements may only be applied to the wheels covered by the cab. At the manufacturer's discretion, for vehicles of category N1, N2 with a permissible maximum laden mass not exceeding 7,5 tonnes, O1 and O2, the requirements of Commission Regulation (EU) No 1009/2010 (1) as set out for vehicle category M1 may be applied instead of the requirements of this Annex. In such a case, the information document shall include all the particulars relevant to wheel guards as laid down in Article 3(2) of that Regulation. (1) Commission Regulation (EU) No 1009/2010 of 9 November 2010 concerning type-approval requirements for wheel guards of certain motor vehicles and implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 292, 10.11.2010, p. 21)." ANNEX VII Amendments to Regulation (EU) No 458/2011 Annex I to Regulation (EU) No 458/2011 is amended as follows: in Part 2, Addendum, point 3.2 is replaced by the following: 3.2. Vehicle category N1: yes/no (1), type 1/2/3/4/5 (1) .